Grimke, J.
concurred with him; observing, that this was a case of considerable importance ; and although the doctrine might be very extensive in its operations and consequences, he thought it would be at all events beneficial, in preventing a multiplicity of law suits. He had not a doubt remaining on his mind, but that the discount law of the state embraced the case before the court, and was, therefore, clearly for admitting the discount to go to the jury.
The parties then went into the examination of witnesses, and abalance was eventually found forplaintiff, to the amount of 79/. after allowing a sum for the loss of rent occasioned by the delay in not finishing off the house.